DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-26 are pending.

Specification
The disclosure is objected to because of the following informalities: 
[77]: In line 2, “the machine room 15” appears to be a typographical error for “the machine room 18.”
[192]: In line 4, “the auxiliary filter portion 23a” appears to be a typographical error for “the auxiliary filter portion 23b.”
Appropriate correction is required.

Claim Objections
Claims 1, 3-4, 8-11, 13-15, 18-20, and 22-26 are objected to because of the following informalities:  
Claim 1: Applicant is respectfully advised to amend “the valve” to “the at least one valve” for consistency. Applicant is respectfully advised to amend “the plurality of flow paths” (2) to “the plurality of preset flow paths.”
Claim 3: Applicant is respectfully advised to amend “the bypass flow path” to “the at least one bypass flow path” (claim 1). In line 4, Applicant is respectfully advised to amend “the plurality of modes” to “the plurality of preset modes” (line 3). Applicant is respectfully advised to amend “the bypass flow path,” “the plurality of flow paths,” and “the filtering flow path” to “the at least one bypass flow path,” “the plurality of preset flow paths,” and “the at least one filtering flow path,” respectively.
Claim 4: Applicant is respectfully advised to amend “the bypass flow path” and “the filtering flow path” to “the at least one bypass flow path” and “the at least one filtering flow path,” respectively.
Claim 8: Applicant is respectfully advised to amend “the plurality of flow paths” (2) to “the plurality of preset flow paths.”
Claim 9: Applicant is respectfully advised to amend “the filter circulation flow path” to “the filtering circulation flow path” (claim 5).
Claim 10: Applicant is respectfully advised to amend “the filter circulation flow path” to “the filtering circulation flow path” (claim 5).
Claim 11: The claim recites, “at least one valve that comprises a first valve disposed on the bypass flow path to open and close the flow path; and a second valve disposed on the filtering flow path to open and close the flow path.” Applicant is respectfully advised to amend this text to “at least one valve that comprises a first valve disposed on the at least one bypass flow path to open and close the at least one bypass flow path; and a second valve disposed on the at least one filtering flow path to open and close the at least one filtering flow path” to improve clarity and to acknowledge antecedents.
Claim 13: In “predetermined, first rotational axis” and “predetermined, second rotational axis,” the commas appear to be superfluous. 
Claim 14: In line 5, Applicant is respectfully advised to amend “the angle” to “an angle.”
Claim 15: In line 7, “the first rotational axis and the second rotational axis” appear to be misstatements of “the predetermined first rotational axis and the predetermined second rotational axis,” and “the central axis is greater than the angle Ag2” appear to be misstatements of “the predetermined central axis is greater than the predetermined angle Ag2” (claims 13, 15).
Claim 18: In line 2, “the motor shaft” appears to be a misstatement of “a motor shaft.”
Claim 19: In line 2, “the range of rotation” appears to be a misstatement of “a range of rotation.”
Claim 20: In lines 3 and 5, “that limits the maximum value” appears to be a misstatement of “that delimits a maximum value.”
Claim 22: In line 2, “the filtering flow path” appears to be a misstatement of “the at least one filtering flow path.”
Claim 23 and 24: Applicant is respectfully advised to amend “the bypass flow path” and “the filtering flow path” to “the at least one bypass flow path” and “the at least one filtering flow path,” respectively.
Claims 25 and 26: Applicant is respectfully advised to amend “the valve” to “the at least one valve” for consistency. Applicant is respectfully advised to amend “the plurality of flow paths” (2) to “the plurality of preset flow paths.”
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: valve actuating module in claims 1, 25, and 26.
Claim limitation “valve actuating module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “valve actuating . . . for actuating the valve” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the geared device 80 in Figs. 8A-C ([137]-[145]). It is noted that the “valve actuating module” is appropriately interpreted under 35 USC 112(f) because (i) the device does not appear to be disclosed as having a modular function (e.g., one in a series of standardized units for use together (Merriam-Webster)), so “module” must be interpreted broadly or generically, and (ii) the skilled practitioner would not be able to determine with certainty what structure is intended by the term, which does not appear to be a standard term in the art.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It is noted that “control part” in claims 1, 25, and 26 does not appear to be associated with a structure disclosed in the figures or specification. Therefore, “control part” is interpreted broadly herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5: The claim recites, “a filtering circulation flow path for directing the air drawn in from inside the treatment space.” It is unclear if “the air” is a reference to “a bypass circulation flow path for directing air drawn in from inside the treatment space” (emphasis added) of the same claim since the at least one bypass flow path and the at least one filtering flow path appear to be disclosed as alternative flow paths (Figs. 8A, 8B; claim 1). For the purposes of examination only, the claim will be interpreted as “a filtering circulation flow path for directing 
Claim 15: The claim recites, “the valve regulating portion comprises a driving gear portion formed along the direction of rotation within the range of a predetermined angle Ag2 with respect to the central axis, wherein the angle Ag1 formed.” There is insufficient antecedent basis for “the direction of rotation” and “the angle Ag1,” and the meaning of these limitations is unclear because the direction of rotation is not defined. For the purposes of examination only, and in view of Fig. 8A, these limitations will be interpreted as “the valve regulating portion comprises a driving gear portion formed along the teeth of a gear within a range predetermined by an angle Ag2 an angle Ag1 formed . . .” or similar.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (KR1020110082375, hereinafter “Choi”).
Choi discloses a dryer for clothing (Abstract; p. 3/10, bottom) (i.e., a clothes treatment apparatus) comprising:
an outcase 1 and a drying room 6 (Fig. 1; p. 5/10) (i.e., a cabinet forming a treatment space for storing clothes);
a second duct 300 (p. 6/10) and air flow paths that allow for recirculation (arrows in Fig. 1; p. 6/10, top) and for flowing in outside air (arrows in Fig. 2; p. 8/10, top), each circulating air through the drying room (Figs. 1, 2) (i.e., an air flow path having a plurality of preset flow paths for directing air to be discharged into the treatment space);
a ventilation fan 8 (p. 6/10) (i.e., a fan for moving the air in the air flow path);
a damper unit 100 (p. 6/10, top) (i.e., at least one valve disposed on the air flow path); and
a stepper motor operated by a control unit for a damper 150 of the damper unit 100 for controlling the flow of working phase air (p. 7/10) (i.e., a valve actuating module for actuating the valve; a control part for controlling the valve actuating module so as to select one of the plurality of flow paths);
wherein air is internally recirculated (arrows in Fig. 1; p. 6/10, top) (i.e., the plurality of flow paths comprises at least one circulation flow path for directing air drawn in from inside the treatment space) or air is flowed in from outside air through a duct 400 a duct 500 ejects air to the outside (Fig. 2; p. 8/10, top) (i.e., the plurality of flow paths comprises at least one ventilation flow path for directing air drawn in from an outer space of the cabinet).
Choi discloses all the limitations of claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ura et al. (JPH04327900A, hereinafter “Ura”) in view of Schaub et al. (US 2009/0158608 A1, hereinafter “Schaub”) and Kim et al. (US 2016/0115638 A1, hereinafter “Kim”).
Regarding claim 1, Ura discloses an apparatus having a clothing refreshing function (Fig. 3; [0001]) (i.e., a clothes treatment apparatus) comprising:
a storage for storing clothes 1 ([0024]) (i.e., a cabinet forming a treatment space for storing clothes);
deodorizing means 32 comprising an activated carbon filter 41 (Fig. 6; [0040]) (i.e., a filter module having a filter portion);
a circulation path 5 for a flow of circulating air 21 ([0024]) and a bypass path 31 ([0030]), and an outlet 20 for circulating air ([0024]) (i.e., an air flow path having a plurality of preset flow paths for directing air to be discharged into the treatment space);
air blowing means 6 including a circulation fan 7 ([0024]) (i.e., a fan for moving the air in the air flow path); and
on-off valves 34 and 35 ([0030]) (i.e., at least one valve disposed on the air flow path);
wherein circulation path 5 can be switched to the bypass path 31 comprising the deodorizing means ([0030], [0031]) (i.e., the plurality of flow paths comprising at least one filtering flow path for directing the air to pass through the filter portion), so that the unswitched operation bypasses the deodorizing means (i.e., the plurality of flow paths comprising at least one bypass flow path for directing the air to bypass the filter portion).
However, Ura does not explicitly disclose (i) a filter module having a filter portion for filtering out dust from air passing therethrough; (ii) a valve actuating module for actuating the valve; or (iii) a control part for controlling the valve actuating module so as to select one of the plurality of flow paths.
Regarding (i), Schaub discloses a lint filter device 2 for removing lint from an airflow in a tumble dryer (Abstract; [0026]) using an adsorbent in a space 21c comprising activated charcoal (i.e., a clothes treatment apparatus; a filter; a carbon filter) ([0029]). Schaub teaches that a frame portion of the filter can include a filter gauze material (claim 17; [0030], [0034]) so that lint can be filtered from an airflow ([0030]) while odors are neutralized ([0011]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Ura by providing (i) a filter module having a filter portion for filtering out dust from air passing therethrough as taught by Schaub because filter gauze can be added to a carbon filter so that lint and odors can be removed by a single device (Schaub, [0011]).
Regarding (ii) and (iii), Kim discloses a clothes-treating apparatus (Abstract). Kim teaches an opening/closing member 851 (i.e., a valve) controlled by a controller 853 that includes an actuator (Figs. 4, 5; [0063]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Ura in view of Schaub by providing (ii) a valve actuating module for actuating the valve; and (iii) a control part for controlling the valve actuating module so as to select one of the plurality of flow paths as taught by Kim because (1) Ura teaches valves but does not disclose devices by which they are controlled an actuated, (2) a valve may be controlled by a controller 853 that includes an actuator (Kim, Figs. 4, 5; [0063]), and (3) it would have been prima facie obvious for the skilled practitioner to seek means to control and actuate valves.

Regarding claim 5, the bypass path 31 draws air from airflow 21 extending into the surrounding space of the clothing 2 ([0024]), noting the arrows in Fig. 3, so Ura teaches at least one filtering flow path that comprises a filtering circulation flow path for directing the air drawn in from inside the treatment space, and the circulation path 5 that does not pass through the bypass path 31 draws air from the same location, so Ura teaches at least one bypass flow path comprises a bypass circulation flow path for directing air drawn in from inside the treatment space.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ura in view of Schaub and Kim, as applied to claim 1 above, and further in view of Jin et al. (KR20140114649A, hereinafter “Jin”).
Regarding claim 11, Ura discloses valves 34 and 35 for switching air on of away from the bypass path 31 ([0031]), and they are located at the intersections of the bypass path with the rest of the circulation path 5, so Ura can be regarded as disclosing at least one valve that comprises a first valve disposed on the bypass flow path to open and close the flow path; and a second valve disposed on the filtering flow path to open and close the flow path, since both valves are disposed on both flow paths and they both open and close each flow path. However, Ura does not explicitly disclose a valve actuating module that comprises a single motor that provides torque to open and close the first valve and the second valve.
Jin discloses a clothes-treating apparatus (Abstract). Jin teaches dampers 71 and 72 (Fig. 8; [0102]) that are controlled by a damper driving unit 74 that may be a motor ([0103], [0104]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Ura in view of Schaub and Kim by providing a valve actuating module that comprises a single motor that provides torque to open and close the first valve and the second valve as taught by Jin because it was known in the art that a single motor could drive two valves (Jin, [0104]).

Regarding claim 21, Ura teaches that the deodorizing means 32 comprising an activated carbon filter 41 is between valves 34 and 35 (Fig. 3), so it would have been obvious for the practitioner of Ura in view of Schaub and Kim to provide a filter module that is placed between the first valve and the second valve. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 25, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 20 respectively, of copending Application No. 16/770,448 in view of Choi et al. (KR1020110082375) (“reference application”). 
Claims 1, 25, and 26 appear to differ from the reference application only in that the reference application recites a single valve disposed on the air flow path, that changes the air flow path by rotating around a predetermined rotational axis, and a control part for controlling the angle of rotation of a valve. However, these features are obvious over Choi, which discloses a stepper motor operated by a control unit for a rotatable damper 150 of a damper unit 100 for controlling the flow of working phase air (Abstract; p. 7/10) by rotating the damper to align spaces between ribs (p. 6/10: “Referring to Figure 3).
This is a provisional nonstatutory double patenting rejection.

Additional Claim Objections
Claims 2-4, 6-10, 12-20, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 2-4, 6-10, 12-20, 22-24, and 26.
The concept of a clothes treatment apparatus comprising:
a cabinet forming a treatment space for storing clothes;
a filter module having a filter portion for filtering out dust from air passing therethrough;
an air flow path having a plurality of preset flow paths for directing air to be discharged into the treatment space;
a fan for moving the air in the air flow path;
at least one valve disposed on the air flow path;
a valve actuating module for actuating the valve; and
a control part for controlling the valve actuating module so as to select one of the plurality of flow paths,
the plurality of flow paths comprising:
at least one bypass flow path for directing the air to bypass the filter portion; and
at least one filtering flow path for directing the air to pass through the filter portion (claim 1);
further comprising a steam module for supplying steam into the treatment space, wherein the filter portion comprises a HEPA filter (claim 2);
wherein the fan is disposed in a shared section which commonly constitutes part of the bypass flow path and part of the filtering flow path, and the clothes treatment apparatus further comprises a heat exchange module which is disposed in the shared section and heats or cools air (claim 4);
wherein the at least one bypass flow path comprises a bypass circulation flow path for directing air drawn in from inside the treatment space, and the at least one filtering flow path comprises a filtering circulation flow path for directing the air drawn in from inside the treatment space (claim 5), wherein the at least one filtering flow path further comprises a ventilation flow path for directing air drawn in from an outer space of the cabinet (claim 6); 
wherein a bypass circulation flow path is formed by sequentially connecting an inner inlet section through which the air in the treatment space is admitted and a shared section in which air is directed out to the treatment space, and the filter circulation flow path is formed by sequentially connecting the inner inlet section, a filter pass-through section in which air is directed to pass through the filter portion, and the shared section (claim 10);
wherein the at least one valve comprises a first valve disposed on the bypass flow path to open and close the flow path; and a second valve disposed on the filtering flow path to open and close the flow path, and the valve actuating module comprises a single motor that provides torque to open and close the first valve and the second valve (claim 11), and 
wherein the valve actuating module is configured in such a way as to select one of a plurality of modes including a first mode in which the first valve is opened and the second valve is closed, a second mode in which the first valve is closed and the second valve is opened, and a third mode in which both the first valve and the second valve are closed (claim 12), or 
wherein the valve actuating module comprises:
a first valve connecting portion connected to the first valve so that the first valve rotates together with the rotation of the first valve connecting portion around a predetermined, first rotational axis;
a second valve connecting portion connected to the second valve so that the second valve rotates together with the rotation of the second valve connecting portion around a predetermined, second rotational axis; and
a valve regulating portion configured to rotate around a predetermined central axis, powered by the motor, and to rotate either the first valve connecting portion or the second valve connecting portion depending on the angle of rotation (claim 13);
wherein the filter module is configured in such a way as to be pulled out in a direction across the filtering flow path, and further comprises a cover that covers a side where the filter module is pulled out and that is removably placed on the cabinet (claim 22);
is considered to define patentable subject matter over the prior art.
Likewise, the concept of a clothes treatment apparatus comprising:
a cabinet forming a treatment space for storing clothes;
a filter module having a filter portion for filtering out dust from air passing therethrough;
an air flow path having a plurality of preset flow paths for directing air to be discharged into the treatment space;
a fan for moving the air in the air flow path;
at least one valve disposed on the air flow path;
a valve actuating module for actuating the valve; and
a control part for controlling the valve actuating module so as to select one of the plurality of flow paths,
the plurality of flow paths comprising:
a bypass circulation flow path for directing air drawn in from inside the treatment space to bypass the filter portion;
a filtering circulation flow path for directing the air drawn in from inside the treatment space to pass through the filter portion; and
a ventilation flow path for directing air drawn in from an outer space of the cabinet to pass through the filter portion (claim 26) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Ura et al. (JPH04327900A), which discloses an apparatus having a clothing refreshing function (Fig. 3; [0001]) comprising:
deodorizing means 32 comprising an activated carbon filter 41 (Fig. 6; [0040]) (i.e., a filter module having a filter portion);
a circulation path 5 for a flow of circulating air 21 ([0024]) and a bypass path 31 ([0030]), and an outlet 20 for circulating air ([0024]);
on-off valves 34 and 35 ([0030]);
wherein circulation path 5 can be switched to the bypass path 31 comprising the deodorizing means ([0030], [0031]) (i.e., the plurality of flow paths comprising at least one filtering flow path for directing the air to pass through the filter portion), so that the unswitched operation bypasses the deodorizing means (i.e., at least one bypass flow path for directing the air to bypass the filter portion).
Schaub et al. (US 2009/0158608 A1) discloses a lint filter device 2 for removing lint from an airflow in a tumble dryer (Abstract; [0026]) using an adsorbent in a space 21c comprising activated charcoal and a filter gauze material (claim 17; [0030], [0034]) so that lint can be filtered from an airflow ([0030]) while odors are neutralized ([0011]), so it would have been obvious to the skilled practitioner to provide a filter module having a filter portion for filtering out dust from air passing therethrough.
Regarding claim 2, Schaub does not suggest that the lint filter should comprise a HEPA filter, and it would not have been obvious to provide a HEPA filter in the circulation flow path taught by Ura.
Regarding claim 4, Ura teaches a fan 7 and a heat exchanger 9 ([0024]). However, since these components are on opposite sides of the bypass path 31, they cannot be regarded as disposed in a single shared section, and the skilled practitioner would not have been motivated to combine these features into an area that can be regarded as a shared section in the absence of hindsight afforded by the present disclosure. 
Regarding claim 6, Teng et al. (CN106049008A) discloses a cabinet type clothes dryer (Abstract) with a filter 5 (Fig. 1; [0029]) wherein a drying air duct 21 comprises a valve control part 3 that allows for either internal circulation of air or external circulation (Fig. 1; [0027]), wherein an upper part 31 allows external air to enter the duct ([0033]) (i.e., a ventilation flow path for directing air drawn in from an outer space of the cabinet). Likewise, Choi et al. (KR1020110082375) discloses a damper unit for a dryer that controls a rate of air volume recirculated with an outside air suction amount (Abstract; Fig. 2). However, these references do not suggest that the practitioner of the teachings of Ura should provide such a valve control part or damper such that the bypass path 31 with the filter of Ura should include such a feature.
Regarding claim 10, in Ura, the location of the reference character “5” through the air blowing means 6 in Fig. 3 can be regarded as an inner inlet section, and the length between the heat exchanger 9 and the outlet 20 ([0024]) can be regarded as a shared section, but there is an intermediate space between valves 34 and 35 between the air blowing means and the heat exchanger, so Ura cannot be regarded as disclosing a bypass circulation flow path that is formed by sequentially connecting an inner inlet section through which the air in the treatment space is admitted and a shared section in which air is directed out to the treatment space.
Regarding claim 12, Ura discloses valves 34 and 35 for switching air on of away from the bypass path 31 ([0031]), and they are located at the intersections of the bypass path with the rest of the circulation path 5, so Ura can be regarded as disclosing at least one valve that comprises a first valve disposed on the bypass flow path to open and close the flow path; and a second valve disposed on the filtering flow path to open and close the flow path, since both valves are disposed on both flow paths and they both open and close each flow path.  Jin et al. (KR20140114649A) discloses a clothes-treating apparatus (Abstract) comprising dampers 71 and 72 (Fig. 8; [0102]) that are controlled by a damper driving unit 74 that may be a motor ([0103], [0104]). However, because Ura does not consider conditions under which valves 34 and 35 operate independently, and because such a capability would not provide any obvious advantages to the practitioner of Ura, it would not have been obvious to provide a valve actuating module that could leave one valve open while another is closed. 
Regarding claim 13, Jin discloses gears 751 and 752 (Fig. 12; [0120]) (i.e., first and second valve connecting portions), but Jin does not suggest a valve regulating portion configured to rotate either the first valve connecting portion or the second valve connecting portion depending on an angle of rotation.
Regarding claim 22, Schaub discloses a ling filter device 2 ([0026]) that has a first section 21 ([0029]) that is slid into place (i.e., pulled out in a direction across the filtering flow path), but Schaub does not suggest a cover, and it would not have been obvious in the embodiment taught by Ura in view of Schaub and Kim to provide a cover that covers a side where the filter module is pulled out and that is removably placed on the cabinet.
Regarding claim 26, as discussed above, Ura teaches a circulation path 5 can be switched to a bypass path 31 comprising the deodorizing means ([0030], [0031]), so that the unswitched operation bypasses the deodorizing means, so Ura in view of Schaub teaches a bypass circulation flow path and a filtering circulation flow path. However, Ura does not suggest a comparable ventilation flow path, and it is not clear how a single valve actuating module could be applied to Ura in view of Schaub to provide an ability to select one of three flow paths, one of which is a ventilation flow path.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772